867 F.2d 616
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.G.H. HICKMAN CONTRACTING & ENGINEERING CO., INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 88-1505.
United States Court of Appeals, Federal Circuit.
Jan. 23, 1989.

Before FRIEDMAN, Circuit Judge, BENNETT, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Hickman Contracting & Engineering Co., Inc., appeals an unpublished order by the United States Claims Court (Bruggink, J.), No. 340-86C, filed May 23, 1988, granting the government's motion for summary judgment against a claim for delay damages allegedly incurred as a result of differing site conditions.  The Claims Court rejected appellant's argument that summary judgment was inappropriate because there were disputed facts.  The court stated that the relevant facts were "substantially agreed on."    Upon careful review of the submitted record and the able briefs of counsel, we conclude that the Claims Court was correct and affirm on the basis of its order.


2
To the extent any nonconcurrent delays were caused due to the fault of the government or that additional work was required, time extensions were provided and the contractor was compensated.  There was accord and satisfaction.  Appellant's basic problem with this Veterans Administration contract was that when it encountered problems it stopped work instead of proceeding with performance pending final resolution of any request for relief in the manner provided by the disputes clause of the contract.  The contractor's alleged damages were considered not "factually supportable," thus unreasonable and uncorroborated, as were the reasons advanced for being unable to proceed with performance.